DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/01/2021 has been entered.
                                                            Status of claims
Claims 1, 2, 4-6, 8 and 9 as amended on 6/01/2021 are presently pending and under examination.
Claim Rejections - 35 USC § 112
Indefinite
Claim 4 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation drawn to incorporation of "a second organism” in a mixture with Faecalibacterium, milk protein and yeast. There is insufficient antecedent Faecalibacterium and 2) yeast. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-6, 8 and 9 as amended remain/are rejected under 35 U.S.C. 101 because claimed invention is directed to a law of nature or a natural phenomenon without significantly more. 
Claims recite a composition with Faecalibacterium in a combination with milk protein (casein or whey powder) and generic yeast. Faecalibacterium is a naturally occurring fecal or gut bacteria; and it is found in feces (see table 1 of US 6,645,530 (Borody) same as Fusobacterium prausnitzii which is a previous name of Faecalibacterium). Milk proteins are natural products. Milk casein is one of the proteins that take a longer time to be digested; and it is found in stool. Yeast is a naturally occurring microbes present in with natural foods, feces, composts. The natural products including components of natural products can be found in nature in dry forms, and, thus, as powder. 
Therefore, as a whole claimed product is a simple combination of several natural products which is not markedly different from their naturally occurring counterpart by structure or function (sample of feces with microbiota and leftovers of food products and/or composts).

 Therefore, as a whole claimed product is a simple combination of natural products which is not markedly different from their naturally occurring counterpart by structure or function (sample of feces or gut microbiota or compost).
 This judicial exception is not integrated into a practical application because merely combining claimed natural components does not add a meaningful limitation or extra-solution; and it is nothing more than an attempt to generally link the product of nature to a particular technological environment. Suitability of claimed composition as an oral preparation is a generic concept. Fecal sample is suitable for oral administration; for example: US 6,645,530 (Borody) discloses oral administration of fresh donor feces (col. 6, line 55).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as a whole the claimed product is a simple combination of natural products which is not markedly different from their naturally occurring counterparts by structure or function. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


US 2010/0247489 (Saur-Brosch) teaches a therapeutic composition for administration to animals, wherein the composition comprises Faecalibacterium (see par. 0103, par. 0165). The cited US 2010/0247489 (Saur-Brosch) also teaches incorporation of yeast or yeast extract (0188, 0200) and bacteria including lactobacillus, bifidobacteria and enterococcus (0118) in addition to the butyrogenic bacteria Faecalibacterium (0105). The composition is intended for domestic animals (0108). The composition with butyrogenic bacteria Faecalibacterium is effective to improve dysbiosis (0114), absorption of carbohydrates (0166, 0165) and reduction of gas formation (0183); and, thus, it improves feed efficiency and animal weight within the broadest meaning of the claims.  In particular, the cited US 2010/0247489 (Saur-Brosch) teaches that the cited composition comprises butyrogenic bacteria, which is Faecalibacterium, in amounts 105 CFU to 1013 CFU (see par. 0076).
The cited composition is formulated for oral delivery as capsule (0109); and composition components are provided in powder form (0187). 
The cited US 2010/0247489 (Saur-Brosch) teaches and suggests that the therapeutic composition with beneficial probiotics is combined with food including milk (0144); and milk comprises milk proteins such as casein and whey proteins. For example: see US 3,896,241 (Malaspina et al) at col.1, lines 15-16. The milk proteins are provided as powder for incorporation in food (col. 5, line 12). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to modify a probiotic composition of the cited US 2010/0247489 (Saur-Brosch) by adding milk proteins (casein or whey) with a reasonable expectation of success in providing an animal feed for improving diarrhea, feed efficiency and weigh in animals because the cited US 2010/0247489 (Saur-Brosch) clearly teaches animal feed composition with beneficial probiotics including Faecalibacterium are combined with milk products and because incorporation of purified milk proteins in combination with probiotics is known in the prior art and provides for superior effects with regard to weight gain and feed efficiency (Tuikov). 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
s 1, 2, 4-6, 8 and 9 as amended are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0247489 (Saur-Brosch), US 3,896,241 (Malaspina et al) and Tuikov et al. (Dairy Science Abstract. 1983, Vol. 45, page 197) as applied to claims 1, 3, 5, 6, and 9 above, and further in view of US 8,734,785 (Garner et al).
The cited references US 2010/0247489 (Saur-Brosch), US 3,896,241 (Malaspina et al) and Tuikov et al are relied upon as avobe. 
The cited US 2010/0247489 (Saur-Brosch) teaches incorporation of lactobacillus, bifidobacteria and enterococcus in animal feed compositions with butyrogenic bacteria Faecalibacterium. But it silent about the use of specific biological genera and species lactobacillus, bifidobacteria and enterococcus in animal feed compositions.
However, the prior art teaches and suggests to use in the animal feed compositions of the specific biological genera and species as recited the claims. For example: the cited US 8,734,785 (Garner et al) including Lactobacillus acidophilus (col. 4, line 58), L. lactis (col. 5, line 10), L. plantarum (col. 5, line 15), L. casei (col. 4, line 65), Bacillus subtilis (col. 4, line 55), Enterococcus (col. 7, line 60), Bifidobacterium bifldum , B. longum, B. thermophilum (col. 4, lines 56-58), Propionibacterium jensenii (col. 5, line 33) and combinations thereof (col. 5, line 35).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to modify a probiotic composition of the cited US 2010/0247489 (Saur-Brosch) by using, as additional lactic acid bacterial probiotics, specific biological species of Lactobacillus, Bifidobacterium and Propionibacterium with a reasonable expectation of success in providing an animal feed for improving diarrhea, feed efficiency and weigh in animals because the cited US 2010/0247489 (Saur-Brosch) clearly teaches and suggests to add additional probiotics such as lactobacilli, bifidobacteria and enterococci to the animal feed composition with Faecalibacterium and because beneficial biological species of these groups of bacteria that are recited in claims have been known and used in animal feed compositions intended for improving diarrhea, feed efficiency and weigh in animals as evidenced by US 8,734,785 (Garner et al).
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 6/01/2021 have been fully considered but they are not persuasive.
With regard to claim rejection under 35 U.S.C. 101 Applicants argue that Faecalibacterium does not occur in nature with milk proteins and the claimed composition is markedly different from fecal sample for being easily administrable to animal and more palatable than a fecal sample (response page 5 of 7).
This argument is not found persuasive for several reasons. First, Faecalibacterium is found in feces (see table 1 of US 6,645,530 (Borody) same as Fusobacterium prausnitzii which is a previous name of Faecalibacterium). Milk proteins including casein or casein curds (cheese) are found in stool (see reference by Sree Vani retrieved from webpage https://youmemindbody.com/digestion/casein-curds-in-stool). Faecalibacterium is found in cheese or in casein curds (see abstract of reference Faecalibacterium does occur in nature together with milk proteins either in foods or in fecal samples. 
Applications also argue that claimed composition is formulated to be suitable for oral administration for animals; and it is palatable. This argument is not found persuasive because recitation about suitability of claimed composition as an oral preparation for animals is a generic recitation; and the rejected claims are not limited by any specific structure as to provide for markedly different concept of palatability or efficiency as animal feed. The specification describes a generic combination of probiotic with milk proteins (page 10, lines 24-25). 
Therefore, this judicial exception is not integrated into a practical application because merely combining claimed natural components does not add a meaningful limitation or extra-solution; and it is nothing more than an attempt to generally link the product of nature to a particular technological environment. 
Suitability of claimed composition as an oral preparation is a generic concept. Fecal sample is suitable for oral administration; for example: US 6,645,530 (Borody) discloses oral administration of fresh donor feces (col. 6, line 55).
With regard claim under 35 USC § 103 Applicants argue that the cited references do not teach any amounts of Faecalibacterium in animal feeds as intended for increasing weight gain and feed efficiency (response page 6 of 7).
This argument is not found persuasive because the US 2010/0247489 (Saur-Brosch) teaches that the composition with butyrogenic bacteria Faecalibacterium is effective to improve dysbiosis (0114), absorption of carbohydrates (0166, 0165) and reduction of gas formation (0183); and, thus, it improves feed efficiency and animal Faecalibacterium, in amounts 105 CFU to 1013 CFU (see par. 0076). The instant specification does not describe any specific amounts amount of Faecalibacterium in animal feeds as intended for increasing weight gain and feed efficiency. 
Furthermore, the other cited reference by Tuikov teaches that when bacteria was added to skim milk feed in amounts 1.5-3 g daily per animal (Group III), the feed efficiency was increased as compared to animal groups without added bacteria. 
Thus, the cited references are in the same field of endeavor (such as compositions including milk, milk proteins and probiotics) and they seek to solve the same problems as the instant application and claims (such as provide for beneficial nutritional compositions), and one of skill in the art is free to select components available in the prior art, In re Winslow, 151 USPQ 48 (CCPA, 1966).
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
August 26, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653